DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
Claims 1-20 are rejected.

Response to Arguments
Applicant's arguments filed 02/19/2021, with respect to claims 1 and 12 have been fully considered but they are not persuasive as they pertain to the specific limitations as addressed below.
Regarding claim 1 and similarly claim 12, the applicant primarily alleges that the combination of Hsu, McCarthy and Duckworth ails to explicitly disclose: 
“a first infrared sensor and a second infrared sensor, wherein: in response to the casing being positioned in the first orientation, the first infrared sensor is enabled so that it is configured to receive infrared signals from an external control device, and the second infrared sensor is disabled; and in response to the casing being positioned in the second orientation, the second infrared sensor is enabled so that it is configured to receive infrared signals from the external control device, and the first infrared sensor is disabled.”
The applicant alleges as follows: The Office Action cites to McCarty in an attempt to teach the first and second infrared sensors recited in Applicant’s claims. The Office Action also cites to Duckworth for the general concept of enabling and disabling infrared sensors. However, the Applicant respectfully submits that neither Duckworth nor McCarty, either alone or in combination, disclose or reasonably suggest the specific infrared sensor enabling and disabling features in the claim language copied above. Further, the Examiner is using impermissible hindsight bias by using the Applicant’s claims as a roadmap without providing an appropriate reason to combine the teachings of Duckworth, which generally describes disabling or enabling detector 1201 on a different surface of the housing 1200. By locating one or more detectors 1111, 1201 on different surfaces of the housing 1200, the IR receiver can receive the transmitted combined signal from the IR transmitter 1101 from more than one direction. As described in the above excerpt from McCarty, it is desirable to keep enabled the multiple detectors (1111, 1201) that are on different surfaces of the housing (1200) so that the IR receiver can receiver the transmitted IR signal from more than one direction. Thus, McCarty teaches against disabling any of the IR sensors. Moreover, it would go against the intention described in McCarty of including multiple IR sensors to disable one or more of the IR sensors as taught by Duckworth. In contrast, Applicant’s specification describes in paragraph [0061] that the claimed disabling features may be deemed desirable to reduce consumption of power and/or to avoid receiving stray signals that are not truly conveying commands via IR signals.

In response, the examiner respectfully disagrees with the applicant’s characterization of the applied prior art references. Firstly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant situation, any skilled person in the art would understand that one way of achieving power saving in any electronic device is to only active components that are in active use at a particular time and deactivate passive components when possible. Thus, the examiner’s conclusion was not drawn from the applicant’s disclosure, but from knowledge that is well known in the art.
Secondly, it appears that the applicant arguments are directed to the references individually and not in combination. And in response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present situation, the applicant alleged that McCarty teaches against disabling any of the IR sensors, however, that was not the teaching that was gleaned from McCarty reference in the rejection of claims 1 and 12. The examiner only relied on McCarty to teach that IR sensors could be disposed on different sides/parts of an audio device’s casing as described in the cited portion of McCarty. And, with regards to the switching on or off of the IR sensor based on whether the sensor is in use or not so as to conserve power, the examiner relied on the Duckworth reference. For instance, cited portion of Duckworth (column lines) states as follows: 
To conserve power, the IR detector 220 is normally connected to a low voltage level 240 when communication is not required. During communication between the watch and cradle the IR emitter device 206 is connected to the 3V battery 203 through a resistor 205. The emitter 206 consumes power only when emitting light when the output port 204 is switched low to approximately ground potential. The output port 210 on microcontroller 202 is used to disable or enable the IR detector 220. 
Thus, from the above citation, it is very clear that the Duckworth reference is directed toward solving the same problem by ensuring that IR component is only enabled when needed and disabled when not in use.
In view of the above, the examiner submits that one would arrive at the applicant’s invention of claim 1, and similarly claim 12 when the teachings of Hsu, McCarty and Duckworth are ‘properly considered in combination’ as required under the USC 103 Obviousness title. 
Therefore, all previous rejections of claims 1-20 are herein maintained, except for the 35 USC § 112 (a) rejection, which is herein withdrawn in view of the applicant’s response. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9049518. Although the claims at issue are not identical, they are not patentably distinct from each other because: claim 1 of U.S. PAT. 9049518 anticipates claims 1 and 7 of the instant application as illustrated in the chart below.
Instant Appln: 16356361
U.S. PAT 9049518
1.    An audio device comprising: a casing having an elongate axis and comprising: 
a plurality of acoustic drivers, the casing positionable between a first orientation and a second orientation different from the first orientation;
and a first infrared sensor and a second infrared sensor, wherein: in response to the casing being positioned in the first orientation, the first infrared sensor is enabled so that it is configured to receive infrared signals from an external control device, and the second infrared sensor is disabled; and in response to the casing being positioned in the second orientation, the second infrared sensor is enabled so that it is configured to receive infrared signals from the external control device, and the first infrared sensor is disabled.
7.    The audio device of claim 1, wherein each acoustic driver of the plurality of acoustic drivers operates in a first frequency range and is located along the elongate axis of the casing, the plurality of acoustic drivers configured to form a plurality of acoustic interference arrays operating over the first frequency range, each acoustic interference array being associated with one of a plurality of audio channels.











1. An audio device comprising: a casing comprising:
an array of at least three acoustic drivers, the casing positionable between a first orientation and a second orientation different from the first orientation; 
the audio device further comprising: 
a first infrared sensor and a second infrared sensor; wherein: in response to the audio device being positioned in the first orientation, the first sensor is enabled so that it is configured to receive infrared signals from an external control device, and the second sensor is disabled; and in response to the audio device being positioned in the second orientation, the second sensor is enabled so that it is configured to receive infrared signals from the external control device, and the first sensor is disabled,
each driver operating in a first frequency range and located along an elongate axis of the casing, the array configured to form a plurality of acoustic interference arrays operating over the first frequency range, 
each acoustic interference array being associated with one of a plurality of audio channels,





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US PUB 20090238372) in views of McCarty et al (US PAT 8103009, hereinafter McCarty) and Duckworth (US PAT 6091530, hereinafter Duckworth).
Regarding claim 1, Hsu discloses an audio device (array speaker 100, figures 1 and 2) comprising: a casing (casing 105, 106, figure 3) having an elongate axis and comprising a plurality of acoustic drivers (e.g. plurality of speakers 102, 104), (see figure 3),  the casing positionable between a first orientation and a second orientation different from the first orientation (e.g. see different casing orientations of figures 2 and 3); (see Hsu, ¶0019-¶0023, figures 2-5, and 8).
Hsu does not explicitly disclose: a first infrared sensor and a second infrared sensor, wherein: in response to the casing being positioned in the first orientation, the first infrared sensor is enabled so that it is configured to receive infrared signals from an external control device, and the second infrared sensor is disabled; and in response to the casing being positioned in the second orientation, the second infrared sensor is enabled so that it is configured to receive infrared signals from the external control device, and the first infrared sensor is disabled.
However, McCarty in the same field of endeavor discloses an audio system (e.g. a loudspeaker system), (see at least the abstract and figure 12) comprising: a first infrared sensor (e.g. a first infrared detector 1111a) and a second infrared sensor (e.g. a second infrared detector 1201), wherein: in response to the casing being positioned in the first orientation, the first infrared sensor is enabled so that it is configured to receive infrared signals from an external control device (e.g. from an IR transmitter 1101), (see figure 13), and in response to the casing being positioned in the second orientation, the second infrared sensor is enabled so that it is configured to receive infrared signals from the external control device (e.g. infrared detectors 1111a and 1201 are mounted on different surfaces of housing 1200 of the loudspeaker system, each receives infrared signals based on their respective position relative to the infrared transmitter 1101), (see McCarty, column 13 lines 27-65; column 14 lines 35-55; column 16 lines 33-56, figures 11-14). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a first and second infrared sensors for the respective orientation of the casing as taught by McCarty in the teachings of Hsu so as to achieve a means of receiving operational commands from a remote controller for controlling the audio device, and thereby further enhance the operational efficiency of the system through wireless connection.
Meanwhile, the combination of Hsu and McCarty further fails to explicitly disclose that the second infrared sensor is disabled while the first one is enabled, and vice versa. 
However, Duckworth in the same field of endeavor teaches that it is well known in the art to enable an infrared sensor when needed and disable the same when not needed as demonstrated in column 3 lines 5-14; column 5 lines 22-31, figures 2-3. Therefore, it would have been obvious to any person having an ordinary skill in the art at the time the invention was made to incorporate means of enabling or disabling the infrared sensor according to its need as taught by Duckworth in the teachings of Hsu in view of McCarty so as to conserve power and thereby further improving the overall efficiency of the device.

Regarding claim 4, Hsu as modified by McCarty and Duckworth discloses the audio device of claim 1, wherein the second orientation is 90 degrees about the elongate axis of the casing relative to the first orientation (e.g. see horizontal and vertical orientations of the casings in figures 4 and 6).

Regarding claim 5, Hsu as modified by McCarty and Duckworth discloses the audio device of claim 1, wherein the plurality of acoustic drivers are disposed on the casing and form a laterally extending row along the elongate axis of the casing (see Hsu, figure 2).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu in views of McCarty and Duckworth as applied to claim 1 above, and further in views of Vassura et al (WO 2007088009, hereinafter Vassura) and Byers et al (US PUB 20100164736, hereinafter Byers).
Regarding claim 2, Hsu as modified by McCarty and Duckworth discloses the audio device of claim 1, but fails to explicitly disclose further comprising a first visual indicator and a second visual indicator, wherein: in response to the casing being positioned in the first orientation, the first visual indicator is enabled so that it is configured to provide visual indications of status, and the second visual indicator is disabled; and in response to the casing being positioned in the second orientation, the second visual indicator is enabled so that it is configured to provide visual indications of status, and the first visual indicator is disabled.
However, Vassura in the same field of endeavor teaches that it is well known in the art to provide an electronic device casing (e.g. casing 1) with a first visual indicator (e.g. a first visual indicator window 4 on a top face) and a second visual indicator (e.g. a second visual indicator window 4 on the back face), wherein: in response to the casing being positioned in the first orientation, the first visual indicator is enabled so that it is configured to provide visual indications of status, and in response to the casing being positioned in the second orientation, the second visual indicator is enabled so that it is configured to provide visual indications of status (e.g. each of the first and second visual indicator windows 4 is disposed at a respective different faces of the casing 1 and is viewable by the user based on the corresponding orientation of the device), (see Vassura, the abstract, see also page 6 line 15 to page 7 line 24, and figures 1-3).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate two separate visual indicators each at two different sides of the casing as taught by Vassura in the teachings of Hsu in views of McCarty and Duckworth so as to provide the user with visual representation of the operational status of the device at each orientation of the device, and thereby further enhancing overall efficiency of the audio device.
Meanwhile, the combination of Hsu, McCarty and Duckworth and Vassura further fails to explicitly disclose that the second visual indicator is disabled when the first visual is enabled, and vice versa.
However, Byers in the same field of endeavor teaches that it is well known in the art to the art to enable a visual indicator when it is use and disable the sensor when it is not in use as demonstrated in [0040] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art at the time the invention was made to incorporate means of enabling or disabling the visual sensors based on their usage as taught by Byers in the teachings of Hsu in views of McCarty and Duckworth so as to conserve power, and thereby further improving power management efficiency of the device.

Claims 3 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu in views of McCarty and Duckworth as applied to claim 1 above, and further in view of Berardi et al (US PUB 20080031474, hereinafter Berardi).
Regarding claim 3, Hsu as modified by McCarty and Duckworth discloses the audio device of claim 1, but fails to explicitly disclose wherein the plurality of acoustic drivers are operable to form a plurality of acoustic interference arrays.
However, Berardi in the same field of endeavor discloses an audio device having a plurality of acoustic drivers (transducers 104, 106, 108 and 110, figure 1) operable to form a plurality of acoustic interference arrays (Berardi, ¶0020, ¶0029-¶0036, figures 2-5). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate means of generating acoustic interference for the speaker array at different frequency ranges as taught by Berardi in the teachings of HSU in views of McCarty and Duckworth in order to achieve an optimum sound directivity at different frequency ranges, and also increases the system's maximum output capability and efficiency.

Regarding claim 6, Hsu as modified by McCarty, Duckworth, and Berardi discloses the audio device of claim 1, wherein the plurality of acoustic drivers are disposed on the casing at an angle relative to the casing (e.g. transducers 104, 106, 108 and 110 are disposed in an angular form), (see Berardi, [0031] and figure 1).

Regarding claim 7, Hsu as modified by McCarty, Duckworth and Berardi discloses the audio device of claim 1, wherein each acoustic driver of the plurality of acoustic drivers operates in a first frequency range (e.g. each of transducers 104, 106, 108 and 110 are arranged to operate at different frequency ranges), (see Berardi, figure 1), and is located along the elongate axis of the casing, the plurality of acoustic drivers configured to form a plurality of acoustic interference arrays operating over the first frequency range, each acoustic interference array being associated with one of a plurality of audio channels (see Berardi, ¶0020, ¶0029-¶0036, figures 2-5).

Regarding claim 8, Hsu as modified by McCarty, Duckworth and Berardi discloses the audio device of claim 7, further comprising a controller (e.g. microprocessor 401, Hsu, figure 8)that alters a radiation pattern of at least one of the plurality of acoustic interference arrays based on the orientation of the casing (microprocessor 401 alters radiation pattern or the acoustic interference arrays generated by acoustic drivers of array speaker 407 in response to a change in the orientation as sensed by orientation sensor 403), (see Hsu, ¶0021, ¶0023, and figure 8).

Regarding claim 9, Hsu as modified by McCarty, Duckworth and Berardi discloses the audio device of claim 1, wherein: in response to the casing being in the first orientation (see Hsu, figure 2) the plurality of acoustic drivers are operated to form at least a first acoustic interference array; and in response to the casing being in the second orientation (see Hsu, figure 6), the plurality of acoustic drivers are operated to form at least a second acoustic interference array different from the first acoustic interference array (Hsu, ¶0019-¶0023, figures 2-5, and 8; also Berardi, ¶0020, ¶0029, figure 1).

Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu in views of McCarty and Duckworth as applied to claim 1 above, and further in view of Kantola (US PAT 8340315).
Regarding claim 10, Hsu as modified by McCarty and Duckworth discloses the audio device of claim 1, wherein: the audio device is a portion of an audio system comprising the audio device, but fails to explicitly disclose a subwoofer comprising a separate casing; and the audio device and the subwoofer cooperate to acoustically output audio received from another device, such that the audio device is configured to output a portion of the received audio comprising sounds in a first frequency range, and the subwoofer is configured to output a portion of the received audio comprising sounds in a second frequency range lower than the first frequency range.
However, Kantola in the same field of endeavor discloses an audio device comprising a subwoofer separate from the casing (e.g. a subwoofer 161 provided separately from the speaker assembly 160), (see figure 16), the audio device and the subwoofer cooperate to acoustically output audio received from another device, such that the audio device is configured to output a portion of the received audio comprising sounds in a first frequency range, and the subwoofer is configured to output a portion of the received audio comprising sounds in a second frequency range lower than the first frequency range (inherently, loudspeaker assembly 160 outputs audio comprising sounds in a higher frequency range while the subwoofer outputs audio comprising sounds in a lower frequency range (Kantola, column 10 lines 40-67, figures 15 and 16). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate a separate subwoofer as taught by Kantola in the teachings of Hsu in views of McCarty and Duckworth so as to enhance the bass response of the audio system and thereby further improving the listening experience of the user.

Regarding claim 11, Hsu as modified by McCarty, Duckworth and Kantola discloses the audio device of claim 10, wherein the audio device comprises a wireless transmitter to provide the subwoofer with at least sounds in the second frequency range (see Kantola, column 10 lines 52-56, and figure 16).

Claims 12 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu in views of McCarty, Duckworth, Vassura, and Byers.
Regarding claim 12, Hsu discloses an audio device (array speaker 100, figures 1 and 2) comprising: a casing (casing 105, 106, figure 3) having an elongate axis and comprising a plurality of acoustic drivers (e.g. plurality of speakers 102, 104), (see figure 3), the casing positionable between a first orientation and a second orientation different from the first orientation, wherein the second orientation is 90 degrees about the elongate axis of the casing relative to the first orientation (e.g. see different casing orientations of figures 2 and 3); (see Hsu, ¶0019-¶0023, figures 2-5, and 8).
Hsu does not explicitly disclose: a first infrared sensor and a second infrared sensor, wherein: in response to detecting that the casing is positioned in the first orientation, the first infrared sensor is enabled so that it is configured to receive infrared signals from an external control device, and the second infrared sensor is disabled; and in response to detecting that the casing is positioned in the second orientation, the second infrared sensor is enabled so that it is configured to receive infrared signals from the external control device, and the first infrared sensor is disabled.
However, McCarty in the same field of endeavor discloses an audio system (e.g. a loudspeaker system), (see at least the abstract and figure 12) comprising: a first infrared sensor (e.g. a first infrared detector 1111a) and a second infrared sensor (e.g. a second infrared detector 1201), wherein: in response to the casing being positioned in the first orientation, the first infrared sensor is enabled so that it is configured to receive infrared signals from an external control device (e.g. from an IR transmitter 1101), (see figure 13), and in response to the casing being positioned in the second orientation, the second infrared sensor is enabled so that it is configured to receive infrared signals from the external control device (e.g. infrared detectors 1111a and 1201 are mounted on different surfaces of housing 1200 of the loudspeaker system, each receives infrared signals based on their respective position relative to the infrared transmitter 1101), (see McCarty, column 13 lines 27-65; column 14 lines 35-55; column 16 lines 33-56, figures 11-14). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate a first and second infrared sensors for the respective orientation of the casing as taught by McCarty in the teachings of Hsu so as to achieve a means of receiving operational commands from a remote controller for controlling the audio device, and thereby further enhance the operational efficiency of the system through wireless connection.
Meanwhile, the combination of Hsu and McCarty further fails to explicitly disclose that the second infrared sensor is disabled while the first one is enabled, and vice versa. 
However, Duckworth in the same field of endeavor teaches that it is well known in the art to enable an infrared sensor when needed and disable the same when not needed as demonstrated in column 3 lines 5-14; column 5 lines 22-31, figures 2-3. Therefore, it would have been obvious to any person having an ordinary skill in the art at the time the invention was made to incorporate means of enabling or disabling the infrared sensor according to its need as taught by Duckworth in the teachings of Hsu in view of McCarty so as to conserve power and thereby further improving the overall efficiency of the device.
In addition, the combination of Hsu, McCarty and Duckworth further fails to explicitly disclose: and a first visual indicator and a second visual indicator, wherein: in response to detecting that the casing is positioned in the first orientation, the first visual indicator is enabled so that it is configured to provide visual indications of status, and the second visual indicator is disabled; and in response to detecting that the casing is positioned in the second orientation, the second visual indicator is enabled so that it is configured to provide visual indications of status, and the first visual indicator is disabled.
However, Vassura in the same field of endeavor teaches that it is well known in the art to provide an electronic device casing (e.g. casing 1) with a first visual indicator (e.g. a first visual indicator window 4 on a top face) and a second visual indicator (e.g. a second visual indicator window 4 on the back face), wherein: in response to the casing being positioned in the first orientation, the first visual indicator is enabled so that it is configured to provide visual indications of status, and in response to the casing being positioned in the second orientation, the second visual indicator is enabled so that it is configured to provide visual indications of status (e.g. each of the first and second visual indicator windows 4 is disposed at a respective different faces of the casing 1 and is viewable by the user based on the corresponding orientation of the device), (see Vassura, the abstract, see also page 6 line 15 to page 7 line 24, and figures 1-3).  Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate two separate visual indicators each at two different sides of the casing as taught by Vassura in the teachings of Hsu in views of McCarty and Duckworth so as to provide the user with visual representation of the operational status of the device at each orientation of the device, and thereby further enhancing overall efficiency of the audio device.
More so, the combination of Hsu, McCarty, Duckworth and Vassura further fails to explicitly disclose that the second visual indicator is disabled when the first visual is enabled, and vice versa.
However, Byers in the same field of endeavor teaches that it is well known in the art to the art to enable a visual indicator when it is use and disable the sensor when it is not in use as demonstrated in [0040] and figure 1. Therefore, it would have been obvious to any person having an ordinary skill in the art at the time the invention was made to incorporate means of enabling or disabling the visual sensors based on their usage as taught by Byers in the teachings of Hsu in views of McCarty and Duckworth so as to conserve power, and thereby further improving power management efficiency of the device.

Regarding claim 14, Hsu as modified by McCarty, Duckworth, Vassura and Byers discloses the audio device of claim 12, wherein the plurality of acoustic drivers are disposed on the casing and form a laterally extending row along the elongate axis of the casing (see Hsu, figure 2).

Claims 13, 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu in views of McCarty, Duckworth, Vassura and Byers as applied to claim 12 above, and further in view of Berardi.
Regarding claim 13, Hsu as modified by McCarty, Duckworth, Vassura and Byers discloses the audio device of claim 12, but fails to explicitly disclose wherein the plurality of acoustic drivers are operable to form a plurality of acoustic interference arrays.
However, Berardi in the same field of endeavor discloses an audio device having a plurality of acoustic drivers (transducers 104, 106, 108 and 110, figure 1) operable to form a plurality of acoustic interference arrays (Berardi, ¶0020, ¶0029-¶0036, figures 2-5). Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate means of generating acoustic interference for the speaker array at different frequency ranges as taught by Berardi in the teachings of HSU in views of McCarty, Duckworth, Vassura and Byers in order to achieve an optimum sound directivity at different frequency ranges, and also increases the system's maximum output capability and efficiency.

Regarding claim 15, Hsu as modified by McCarty, Duckworth, Vassura, Byers and Berardi discloses the audio device of claim 12, wherein the plurality of acoustic drivers are disposed on the casing at an angle relative to the casing (e.g. transducers 104, 106, 108 and 110 are disposed in an angular form), (see Berardi, [0031] and figure 1).

Regarding claim 16, Hsu as modified by McCarty, Duckworth, Vassura, Byers and Berardi discloses the audio device of claim 12, wherein each acoustic driver of the plurality of acoustic drivers operates in a first frequency range (e.g. each of transducers 104, 106, 108 and 110 are arranged to operate at different frequency ranges), (see Berardi, figure 1), and is located along the elongate axis of the casing, the plurality of acoustic drivers configured to form a plurality of acoustic interference arrays operating over the first frequency range, each acoustic interference array being associated with one of a plurality of audio channels (see Berardi, ¶0020, ¶0029-¶0036, figures 2-5).

Regarding claim 17, Hsu as modified by McCarty, Duckworth, Vassura, Byers and Berardi discloses the audio device of claim 16, further comprising a controller (e.g. microprocessor 401, Hsu, figure 8)that alters a radiation pattern of at least one of the plurality of acoustic interference arrays based on the orientation of the casing (microprocessor 401 alters radiation pattern or the acoustic interference arrays generated by acoustic drivers of array speaker 407 in response to a change in the orientation as sensed by orientation sensor 403), (see Hsu, ¶0021, ¶0023, and figure 8).

Regarding claim 18, Hsu as modified by McCarty, Duckworth, Vassura, Byers and Berardi discloses the audio device of claim 12, wherein: in response to the casing being in the first orientation (see Hsu, figure 2) the plurality of acoustic drivers are operated to form at least a first acoustic interference array; and in response to the casing being in the second orientation (see Hsu, figure 6), the plurality of acoustic drivers are operated to form at least a second acoustic interference array different from the first acoustic interference array (Hsu, ¶0019-¶0023, figures 2-5, and 8; also Berardi, ¶0020, ¶0029, and figure 1).

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu in views of McCarty, Duckworth, Vassura and Byers as applied to claim 12 above, and further in view of Kantola.
Regarding claim 19, Hsu as modified by McCarty, Duckworth, Vassura and Byers discloses the audio device of claim 12, wherein: the audio device is a portion of an audio system comprising the audio device, but fails to explicitly disclose: and a subwoofer comprising a separate casing; and the audio device and the subwoofer cooperate to acoustically output audio received from another device, such that the audio device is configured to output a portion of the received audio comprising sounds in a first frequency range, and the subwoofer is configured to output a portion of the received audio comprising sounds in a second frequency range lower than the first frequency range.
However, Kantola in the same field of endeavor discloses an audio device comprising a subwoofer separate from the casing (e.g. a subwoofer 161 provided separately from the speaker assembly 160), (see figure 16), the audio device and the subwoofer cooperate to acoustically output audio received from another device, such that the audio device is configured to output a portion of the received audio comprising sounds in a first frequency range, and the subwoofer is configured to output a portion of the received audio comprising sounds in a second frequency range lower than the first frequency range (inherently, loudspeaker assembly 160 outputs audio comprising sounds in a higher frequency range while the subwoofer outputs audio comprising sounds in a lower frequency range (Kantola, column 10 lines 40-67, figures 15 and 16). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate a separate subwoofer as taught by Kantola in the teachings of Hsu in views of McCarty, Duckworth, Vassura and Byers so as to enhance the bass response of the audio system and thereby further improving the listening experience of the user.

Regarding claim 20, Hsu as modified by McCarty, Duckworth, Vassura, Byers and Kantola discloses the audio device of claim 19, wherein the audio device comprises a wireless transmitter to provide the subwoofer with at least sounds in the second frequency range (see Kantola, column 10 lines 52-56, and figure 16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2655.